Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.

Status of Claims
-	Applicant's Amendment filed January 28, 2021 is acknowledged.
-	Claim(s) 1, 12, 16 is/are amended
-	Claim(s) 1-18 is/are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
Claims 1, 12, 16 is/are objected to because of the following informalities:  Claims 1, 12, 16 recite the conjunction “if” when reciting steps in conjunction with a conditional step. In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be not positively recited. Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claim 
Examiner suggests “in response to the current speed increasing” instead of “if the current speed is increased”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6-9, 11-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al, U.S. Patent Publication No. 2016/0124231 in view of Wood et al, U.S. Patent No. 5231379.
Consider claim 1, Watanabe teaches an in-vehicle display system (see Watanabe figure 1 and paragraphs 0028-0031 where HUD 1 is installed inside a dashboard 3 of the vehicle 2, and internally includes a projector 4 and a screen 5 to which a visual image from the projector 4 is projected), comprising an image generator receiver 

wherein the image generator is configured to project projection light of a first image (see Watanabe paragraph 0029 where HUD 1 is installed inside a dashboard 3 of the vehicle 2, and internally includes a projector 4 and a screen 5 to which a visual image from the projector 4 is projected. The visual image projected to the screen 5 is reflected to a windshield 6 ahead of a driver's seat via a mirror and a Fresnel lens provided in the HUD 1 as discussed later to be visually recognized by a passenger 7 of the vehicle 2.); 

the intermediate image receiver is configured to receive the projection light of the first image (see Watanabe paragraph 0029 where HUD 1 is installed inside a dashboard 3 of the vehicle 2, and internally includes a projector 4 and a screen 5 to which a visual image from the projector 4 is projected. The visual image projected to the screen 5 is reflected to a windshield 6 ahead of a driver's seat via a mirror and a Fresnel lens provided in the HUD 1 as discussed later to be visually recognized by a passenger 7 of the vehicle 2.), so as to present the first image, and the intermediate image receiver is further configured to have a changeable intermediate image receiving position (see Watanabe figures 5-9 and paragraphs 0037-0048 specifically for example paragraph 0039 where second screen 21 is configured to be movable in the front-rear direction along the optical path. And paragraph 0042 where the first screen 20 and the second screen 21 

the controller is configured to control (see Watanabe figure 11, element 13 control circuit; figures 12-15 and paragraphs 0049-0089 specifically for example paragraph 0049 where control circuit section 13 is an electronic control unit that controls the entire HUD 1.) the intermediate image receiving position of the intermediate image receiver 

Watanabe is silent regarding adjusting intermediate image receiving positon of the intermediate receiver at least based on a current driving speed.  In the same field of endeavor, Wood teaches adjusting a displayed image position according to speed of travel of a vehicle so as to adjust an image during operation of a vehicle to promote safe operation of a vehicle by allowing a driver to focus his eyes on a displayed image at a distance to which a driver would be normally directing his attention during high speed operation of a vehicle (see Wood figures 9A-9B and column 3, lines 32-43, column 9, line 11-column 10, line 58 specifically for example column 10, lines 3-58 where image distance is automatically derived from the speed of automobile. image distance increases ability to change this distance promotes safe operation of automobile 12 by allowing driver 18 to focus his eyes on the displayed image at a distance to which driver 18 would be normally directing his attention during high speed operation of automobile 12. This distance would normally be the distance between automobile 12 and the vehicle in front of it. Driver 18 would not, therefore, need to take the time to refocus his eyes under conditions in which driver 18 has less time to react to change in driving conditions and situations.).  One of ordinary skill in the art would have been motivated to have modified Watanabe with the teachings of Wood to have adjusted a displayed image position according to speed of travel of a vehicle so as to adjust an image during operation of a vehicle to promote safe operation of a vehicle by allowing a driver to focus his eyes on a displayed image at a distance to which a driver would be normally directing his attention during high speed operation of a vehicle.

Consider claim 3, Watanabe as modified by Wood teaches all the limitations of claim 1 and further teaches further comprising an image transmitter, wherein the image transmitter is configured to transfer the first image to a viewing position of a user (see Watanabe figure 2, element 11 mirror and paragraphs 0032-0047 

Consider claim 4, Watanabe as modified by Wood teaches all the limitations of claim 1 and further teaches wherein an imaging position of the image generator is adjustable (see Watanabe figures 14-15 and paragraphs 0061-0078 specifically for example paragraph 0062 where changing generation distance L2 is disclosed).

Consider claim 6, Watanabe as modified by Wood teaches all the limitations of claim 1 and further teaches wherein the intermediate image receiver comprises an image receiving plate (see Watanabe figure 5, element 23 projected area of screen 21; figure 6-7, element 21 screen and paragraphs 0038-0039 where screen 21 is configured to be movable in the front-rear direction along the optical path); and 

the controller is further configured to change the intermediate image receiving position through changing a position of the image receiving plate (see Watanabe figure 5, element 23 projected area of screen 21; figure 6-7, element 21 screen and paragraphs 0038-0039 where screen 21 is configured to be movable in the front-rear direction along the optical path).

Consider claim 7, Watanabe as modified by Wood teaches all the limitations of claim 3 and further teaches further comprising a plane mirror (see Watanabe figure 2, element 10 mirror), wherein the plane mirror is arranged in a transmission path of the first image, and is configured to reflect light of the first image received by the plane mirror onto the image transmitter (see Watanabe figure 2, element 11 mirror and paragraphs 0046-0047 where reflective mirror 10 is a reflective plate that changes the optical path by reflecting a visual image projected from the projector 4 as illustrated in FIG. 2 to project the visual image to the screen 5. The mirror 11 is part of an image projector for reflecting visual image light from the screen 5 as illustrated in FIG. 2 to project the virtual image 8 (see FIG. 1) ahead of the passenger 7 via the windshield 6.).

Consider claim 8, Watanabe as modified by Wood teaches all the limitations of claim 3 and further teaches wherein the image transmitter is configured to change a distance between the user and the first image viewed by the user based on an optical distance between the image transmitter and the intermediate image receiving position (see Watanabe figure 14-15 and paragraphs 0061-0089 specifically for example paragraph 0061-0062 where screen 21 is moved toward the second projection lens 17 in order to increase the generation distance L2).

Consider claim 9, Watanabe as modified by Wood teaches all the limitations of claim 8 and further teaches wherein the image transmitter comprises at least one 

Consider claim 11, Watanabe as modified by Wood teaches a traffic equipment (see Watanabe paragraph 0067 where display information including traffic information is disclosed), comprising the in-vehicle display system according to claim 1 and further teaches wherein the controller is further configured to obtain the current driving speed (see Wood figures 9A-9B and column 3, lines 32-43, column 9, line 11-column 10, line 58 specifically for example figure 9A, element 174 speedometer and column 10, lines 28-49 where image distance is automatically derived from the speed of automobile 12. A speedometer 174 develops a variable frequency output signal that is delivered on a conductor 176 to the input of a frequency-to-digital converter 178. A parallel digital word representing the speed of automobile 12 appears on the outputs of analog-to-digital converter 178 and is delivered on conductors 180 to the address inputs of a read only memory 182. Read only memory 182 is a look-up table preprogrammed to include digital words representing image distances to which different vehicle speeds correspond. The appropriate digital word is delivered on a conductor 184 to the input of a digital-to-analog converter 186, which converts the digital word to an analog signal voltage. A scaler-drive amplifier 188 receives on a conductor 190 the analog signal voltage present on the output of digital-to-analog converter 186 and conditions it to deliver on a conductor 192 a signal of 

Consider claim 12, Watanabe as modified by Wood teaches an image display method, comprising: projecting projection light of a first image (see Watanabe paragraph 0029 where HUD 1 is installed inside a dashboard 3 of the vehicle 2, and internally includes a projector 4 and a screen 5 to which a visual image from the projector 4 is projected. The visual image projected to the screen 5 is reflected to a windshield 6 ahead of a driver's seat via a mirror and a Fresnel lens provided in the HUD 1 as discussed later to be visually recognized by a passenger 7 of the vehicle 2.); 

receiving the projection light of the first image at a changeable intermediate image receiving position (see Watanabe figures 5-9 and paragraphs 0037-0048 specifically for example paragraph 0039 where second screen 21 is configured to be movable in the front-rear direction along the optical path. And paragraph 0042 where the first screen 20 and the second screen 21 are configured to be movable together in a direction that intersects the optical path), so as to present the first image (see Watanabe paragraph 0029 where HUD 1 is installed inside a dashboard 3 of the vehicle 2, and internally includes a projector 4 and a screen 5 to which a visual image from the projector 4 is projected. The visual image projected to the screen 5 is reflected to a windshield 6 ahead of a driver's seat via a mirror and a Fresnel lens provided in the HUD 1 as discussed later to be visually recognized by a passenger 7 of the vehicle 2.); and 

controlling the intermediate image receiving position of the intermediate image receiver (see Watanabe figure 11, element 13 control circuit; figures 12-15 and paragraphs 0049-0089 specifically for example paragraph 0049 where control circuit section 13 is an electronic control unit that controls the entire HUD 1.) at least based on a current driving speed (see Wood figures 9A-9B and column 3, lines 32-43, column 9, line 11-column 10, line 58 specifically for example figure 9A, element 174 speedometer and column 10, lines 28-49 where image distance is automatically derived from the speed of automobile 12. A speedometer 174 develops a variable frequency output signal that is delivered on a conductor 176 to the input of a frequency-to-digital converter 178.), so as to present the first image at a corresponding position (see Watanabe figures 12-15 and paragraphs 0049-0089 specifically for example figure 12, elements S3-S15 and paragraphs 0055-0060 where generation distance is set and paragraph 0062-0067 where screen is moved prior to projecting image), and 

if the current driving speed is increased, increasing an optical distance between the intermediate image receiving position of the intermediate image receiver and a position at where the first image is to be presented (see Wood figures 9A-9B 

or 

determining a safe distance in front of the vehicle and controlling the intermediate image receiving position of the intermediate image receiver at least directly based on the current driving speed, so as to present the first image at the safe distance in front of the vehicle (see Wood figures 9A-9B and column 3, lines 32-43, column 9, line 11-column 10, line 58 specifically for example column 10, lines 3-58 where image distance is automatically derived from the speed of automobile. image distance increases asymptotically toward infinity as the vehicle speed increases to about 100 km/hr and column 9, line 50-column 10, line 2 where Moving extensible rod 162 changes the distance between display surface 82 and input end 144 of projection lens system 24. This has the effect of changing the distance between the image of the display information 60 and driver 18. The ability to change this distance promotes safe operation of automobile 12 by allowing driver 18 to focus his eyes on the displayed image at a distance to which driver 18 would be normally directing his attention during high speed operation of automobile 12. This distance would normally be the distance between automobile 12 and the vehicle in front of it. Driver 18 would not, therefore, need to take the time to refocus his eyes under conditions in which driver 18 has less time to react to change in driving conditions and situations.).

Consider claim 14, Watanabe as modified by Wood teaches all the limitations of claim 13 and further teaches further comprising: transferring the first image presented at the intermediate image receiving position to a viewing position of a user (see Watanabe figure 2, element 11 mirror and paragraphs 0032-0047 specifically for example paragraph 0047 where mirror 11 is part of an image projector for reflecting visual image light from the screen 5 as illustrated in FIG. 2 to project the virtual image 8 (see FIG. 1) ahead of the passenger 7 via the windshield 6.).

Consider claim 15, Watanabe as modified by Wood teaches all the limitations of claim 14 and further teaches further comprising: changing the intermediate image receiving position through changing a position of an intermediate image receiver (see Watanabe figure 5, element 23 projected area of screen 21; figure 6-7, element 21 screen and paragraphs 0038-0039 where screen 21 is configured to be movable in the front-rear direction along the optical path).

Consider claim 16, Watanabe as modified by Wood teaches an in-vehicle display system (see Watanabe figure 1 and paragraphs 0028-0031 where HUD 1 is installed inside a dashboard 3 of the vehicle 2, and internally includes a projector 4 and a screen 5 to which a visual image from the projector 4 is projected), stores a program read from the ROM 33 and a position setting table to be discussed later. In addition, the control circuit section 13 is connected to each of the projector 4, the lens drive motor 18, the screen front-rear drive motor 24, and the screen up-down drive motor 25 to control drive of the projector 4 and the various motors.), upon the processor running the computer program instructions, the in-vehicle display system performs a following method comprising: 

controlling the image generator to project projection light of a first image (see Watanabe paragraph 0029 where HUD 1 is installed inside a dashboard 3 of the vehicle 2, and internally includes a projector 4 and a screen 5 to which a visual image from the projector 4 is projected. The visual image projected to the screen 5 is reflected to a windshield 6 ahead of a driver's seat via a mirror and a Fresnel 

controlling the intermediate image receiver to receive the projection light of the first image (see Watanabe paragraph 0029 where HUD 1 is installed inside a dashboard 3 of the vehicle 2, and internally includes a projector 4 and a screen 5 to which a visual image from the projector 4 is projected. The visual image projected to the screen 5 is reflected to a windshield 6 ahead of a driver's seat via a mirror and a Fresnel lens provided in the HUD 1 as discussed later to be visually recognized by a passenger 7 of the vehicle 2.) at a changeable intermediate image receiving position, so as to present the first image (see Watanabe figures 5-9 and paragraphs 0037-0048 specifically for example paragraph 0039 where second screen 21 is configured to be movable in the front-rear direction along the optical path. And paragraph 0042 where the first screen 20 and the second screen 21 are configured to be movable together in a direction that intersects the optical path); and 

controlling the intermediate image receiving position of the intermediate image receiver (see Watanabe figure 11, element 13 control circuit; figures 12-15 and paragraphs 0049-0089 specifically for example paragraph 0049 where control circuit section 13 is an electronic control unit that controls the entire HUD 1.) at least based on a current driving speed (see Wood figures 9A-9B and column 3, lines 32-43, column 9, line 11-column 10, line 58 specifically for example figure 

if the current driving speed is increased, increasing an optical distance between the intermediate image receiving position of the intermediate image receiver and a position at where the first image is to be presented (see Wood figures 9A-9B and column 3, lines 32-43, column 9, line 11-column 10, line 58 specifically for example column 10, lines 3-58 where image distance is automatically derived from the speed of automobile. image distance increases asymptotically toward infinity as the vehicle speed increases to about 100 km/hr); 

or 

determining a safe distance in front of the vehicle and controlling the intermediate image receiving position of the intermediate image receiver at least directly based on the current driving speed, so as to present the first image at the safe distance in front of the vehicle (see Wood figures 9A-9B and column 3, lines 32-ability to change this distance promotes safe operation of automobile 12 by allowing driver 18 to focus his eyes on the displayed image at a distance to which driver 18 would be normally directing his attention during high speed operation of automobile 12. This distance would normally be the distance between automobile 12 and the vehicle in front of it. Driver 18 would not, therefore, need to take the time to refocus his eyes under conditions in which driver 18 has less time to react to change in driving conditions and situations.).

Claim 2, 13, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al, U.S. Patent Publication No. 2016/0124231 and Wood et al, U.S. Patent No. 5231379 in view of Seder et al, U.S. Patent Publication No. 20100253540.

Consider claim 2, Watanabe as modified by Wood teaches all the limitations of claim 1 and further teaches wherein the controller is configured to control the intermediate image receiving position of the intermediate image receiver at least based on the current driving speed (see Wood figures 9A-9B and column 3, lines 

Watanabe/Wood is silent regarding adjusting based on current weather conditions.  In the same field of endeavor, Seder teaches in response to indication of weather conditions such as fog, snow rain, sun glare or other factors which exist or combine to create conditions in which view of lane markers or edges of the roadway can be obstructed, information available to the EVS system manager can be utilized to augment or enhance operator vision to overcome conditions causing road features to be obscured (see Seder paragraph 0195).  One of ordinary skill in the art would have been motivated to have further modified Watanabe with the teachings of Seder to have augment or enhance operator vision to overcome conditions causing road features to be obscured based on weather conations as suggested by Seder so as to facilitate safer driving experience.

Consider claim 13, Watanabe as modified by Wood and Seder teaches all the limitations of claim 12 and further teaches wherein the intermediate image 

Consider claim 17, Watanabe as modified by Wood and Seder teaches all the limitations of claim 16 and further teaches wherein the intermediate image receiving position of the intermediate image receiver is controlled at least based on the current driving speed (see Wood figures 9A-9B and column 3, lines 32-43, column 9, line 11-column 10, line 58 specifically for example figure 9A, element 174 speedometer and column 10, lines 28-49 where image distance is automatically derived from the speed of automobile 12. A speedometer 174 develops a variable frequency output signal that is delivered on a conductor 176 to the input of a frequency-to-digital converter 178.), a current weather condition (see Seder paragraph 0195) and a current road condition (see Watanabe figure 12, element S2 interrupting vehicle).

Consider claim 18, Watanabe as modified by Wood and Seder teaches all the limitations of claim 17 and further teaches further comprising an image 

controlling the image transmitter, so as to transfer the first image to a viewing position of a user (see Watanabe figure 2, element 11 mirror and paragraphs 0032-0047 specifically for example paragraph 0047 where mirror 11 is part of an image projector for reflecting visual image light from the screen 5 as illustrated in FIG. 2 to project the virtual image 8 (see FIG. 1) ahead of the passenger 7 via the windshield 6.).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al, U.S. Patent Publication No. 2016/0124231 and Wood et al, U.S. Patent Publication No. 5231379 in view of Tomiyama et al, U.S. Patent Publication No. 20170220106.

Consider claim 5, Watanabe as modified by Wood teaches all the limitations of claim 4.  Watanabe is silent regarding wherein the image generator comprises: a spatial light modulator, which is configured to generate a hologram 

Watanabe teaches that projector 4 may use LED light source and may be a DLP projector, liquid crystal projector or an LCOS projector (see Watanabe paragraph 0034).  In the same field of endeavor, Tomiyama teaches an image forming unit including a laser driver, a laser light source, an LED driver, an LED light source, a liquid-crystal-on-silicon (LCOS) driver, and an LCOS so as to form a hologram image having high and low enhancement levels (see Tomiyama figure 1, element 40, figure 3,  and paragraphs 0030-0038).  One of ordinary skill in the art would have been motivated to have modified Watanabe with the teachings of Tomiyama to have a coherent light source and phase modulated light produced by a LCOS so as to produce hologram images using known techniques with predictable results as suggested by Tomiyama.  Incorporation of Tomiyama would have resulted in having an image generator comprising: a spatial light modulator (see Tomiyama figure 3, element 46 LCOS and paragraph 0035 where the phase of reflected laser light is modulated for each pixel), which is configured to generate a hologram corresponding to the first image to be displayed (see Tomiyama paragraph 0038 where image light is formed as an intermediate image (hologram image) on the screen 54); and a coherent light source, which is configured to allow output light of the coherent light source to be .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al, U.S. Patent Publication No. 2016/0124231 and Wood et al, U.S. Patent Publication No. 5231379 in view of Hsieh et al, U.S. Patent Publication No. 20150234458.
Consider claim 10, Watanabe as modified by Wood teaches all the limitations of claim 9.  Watanabe is silent regarding wherein the image transmitter further comprises a partially reflective and partially transparent element; and the partially reflective and partially transparent element is configured to transfer the first image outputted by the concave mirror to the viewing position of the user.

In the same field of endeavor, Hsieh teaches a head-up display including a combiner disposed on the transmission path of an image beam so as to facilitate a user seeing the transmitted image and light emitted from a back ground object in front of a windshield (see Hsieh paragraph 0030).  One of ordinary skill in the art would have been motivated to have modified Watanabe to have incorporated a combiner including a partially transmissive, partially reflective mirror so as to facilitate a user seeing a transmitted image and light emitted from a back ground object in front of a windshield as suggested by Hsieh using known techniques with predictable results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, 16 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yasui et al, U.S. Patent No. 5140465 (figure 2, figure 5 and column 4, lines 8-15, lines 34-48, column 5, lines 20-46). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dorothy Harris/Primary Examiner, Art Unit 2625